DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group V, claims 21-27 and 31, in the reply filed on 23 December 2020 is acknowledged.  The traversal is on the ground(s) that Groups I, III, and V share a single general inventive concept and share a special technical feature of using a direct affinity between metal ions and extracellular vesicles for isolating extracellular vesicles which contributes over the cited prior art.  This is not found persuasive because a special technical feature must be shared by all groups.  The feature identified by applicant is not shared by Groups II, IV and VI.
Applicant also argues that there is no serious search burden, and therefore Groups I, III, and V should be examined together.  Applicant points to the similar features of claims 1, 11, and 21.  This argument is not persuasive as each of claims 1, 11, and 21 include a different sequence of method steps which would require different search terms, and would likely require different references to address the differences in the sequence.  For example, claim 1 adds metals to the stationary phase, performs a washing step, and then applies a sample to the stationary phase.  In contrast, claim 21 adds metals and samples to the stationary phase.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, 10-17, 20, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 31 is objected to because of the following informalities: it is suggested that applicant replace the recitation of “meals” in line 2 with “metals” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wako (“MagCaptureTM Exosome Isolation Kit PS”), as evidenced by Nakai et al. (“A novel affinity-based method for the isolation of highly purified extracellular vesicles”).
Regarding claim 21, Wako discloses a method for isolating extracellular vesicles (pg. 1, Figure).  

    PNG
    media_image1.png
    181
    644
    media_image1.png
    Greyscale

A chelate ligand is immobilized onto a stationary phase (pg. 1-2, magnetic bead stationary phase support; immobilized with a PS-binding protein; as evidenced by Nakai, pg. 9, “Tim4-affinity purification of sEVs,” Tim4 protein is the PS-binding protein and acts as chelating ligand).  
Metal ions and samples comprising extracellular vesicles are added to the stationary phase immobilized with the chelate ligand (pg. 1, Figure; pg. 4, Figure, “Outline of Procedure”).  

    PNG
    media_image2.png
    519
    364
    media_image2.png
    Greyscale

A washing step is performed which will implicitly remove unbound residues (pg. 4, Figure, “Outline of procedure”).  The metal-bound extracellular vesicles are then eluted from the stationary phase using an elution buffer (pg. 1, Figure, elution buffer containing chelating reagent; pg. 4, Figure “Outline of procedure”).
Regarding claim 22, Wako discloses that the stationary phase includes a magnetic bead (pg. 1, Figure; pg. 4, Figure, “Outline of Procedure;” Streptavidin magnetic bead).
Regarding claim 25, Wako discloses that the sample may be cell culture medium, serum, or blood plasma (pg. 4).
claim 26, Wako discloses that the sample may be pretreated prior to adding the sample to the stationary phase (pg. 4), or post-treated for analysis (pg. 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wako (“MagCaptureTM Exosome Isolation Kit PS”) as evidenced by Nakai et al. (“A novel affinity-based method for the isolation of highly purified extracellular vesicles”), as applied to the claims above, and further in view of Nakai et al. (“A novel affinity-based method for the isolation of highly purified extracellular vesicles”).
Regarding claim 27, Wako discloses all of the claim limitations as set forth above.  Wako discloses that the pretreatment step may include precipitation and ultrafiltration steps (pg. 4, “Pretreatment protocol…”).  While Wako discloses that post-treatment steps may be performed to prepare the eluate for analysis (pg. 2-3), the reference does not explicitly disclose that the post-treatment includes those options recited in claim 27.
Nakai discloses a method of using the MagCapture media of Wako to isolate extracellular vesicles (abstract; pg. 9, “Tim4-affinity purification of sEVs”).  Nakai discloses that post-treatment options for analysis of the isolated extracellular vesicles include density gradient analysis (pg. 3, “Characterization by density gradient analysis”; pg. 10, “Density gradient centrifugation”).  Nakai teaches that this analysis provides information on enrichment of exosomes within various fractions (pg. 3, “Characterization by density gradient analysis”).
It would have been obvious to one having ordinary skill in the art at the time of the invention to perform a post-treatment step on the eluate including density gradient ultracentrifugation in the method of Wako, as suggested by Nakai, since doing so amounts to nothing more than the application of a known analysis step onto a known eluate to provide a predictable result of information regarding the enrichment of exosomes within the various collected fractions of eluate.  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wako (“MagCaptureTM Exosome Isolation Kit PS”), as applied to the claims above, and further in view of Jones et al. (WO 2013/082518).
Regarding claim 31, Wako discloses all of the claim limitations as set forth above.  While the reference discloses that metal ions and samples are added to the stationary phase, the reference does not explicitly disclose that metals are mixed with the samples, in order to bind metals to the extracellular vesicles.
Jones discloses a method of improving the yield, purity, and cost-effectiveness of metal-affinity chromatography on biological samples (abstract; [0036]; [0042]).  Jones discloses that the metal ion may be mixed with the sample prior to loading the sample onto the solid support ([0052]).  Jones teaches that this addition reduces the stripping or leaching of metals immobilized on the solid support and improved recovery yields of a targeted product ([0053], [0057]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to mix a metal ion with the sample prior to adding the sample onto the stationary phase of Wako, as suggested by Jones, since doing so would be expected to reduce stripping/leaching of metal ions from the stationary phase of Wako and improve recovery yield.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the PCT Written Opinion indicates that the subject matter of these claims would be obvious over Wako (reference to claims 3-4, pg. 6), this conclusion overlooks the specifics of the PS-binding protein disclosed by Wako.  The MagCapture stationary phase of Wako includes a specific Tim4 ligand which reacts with the phosphatidylserine group on the extracellular vesicle.  Therefore, one in the claim 23 and have an expectation of success in isolating extracellular vesicles.  The prior art does not disclose known reactions between the recited chelating groups of claim 23 and chemical moieties on the surface of extracellular vesicles which would be suitable for isolating the extracellular vesicles from a sample.  
Further, the MagCapture stationary phase of Wako utilizes a calcium metal ion (as evidence by Nakai).  The binding of the Tim4 protein to the phosphatidylserine on the extracellular vesicles is calcium-dependent (see at least: Nakai, abstract; Santiago, pg. 4).  Therefore, one having ordinary skill in the art would not be motivated to substitute the calcium ion for one of those recited in claim 24.
For these reasons, the subject matter of claims 23 and 24 is allowable over the prior art.
It is recommended that applicant amend claim 21 to include the subject matter of either claim 23 or 24.  Claims 1 and 11 may be eligible for rejoinder if the subject matter of claims 23 or 24 are incorporated therein.  Applicant is invited to contact the examiner via telephone regarding the scope of the allowable subject matter and rejoinder, if desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santiago et al. (“TIM-4 structure identify a metal ion-dependent ligand binding site where phosphatidylserine binds”) discloses the manner in which TIM-4 protein structures function as a chelating ligand (pg. 2-3), and discloses the specificity for binding phosphatidylserine in the presence of calcium or sodium ions (pg. 4).
Simpson et al. (US 7,354,750) discloses the use of an amine-modified support for the isolation of membrane vesicles (C16/L3-61; C10/L34-39).  While the reference also discloses metal-modified solid supports based upon the amine-modified supports (C10/L21-33; C11/L35-C12/L55), the reference does not disclose that the metal-modified support may be used for the isolation of vesicles. 

Further, Nishibu et al. (US 2018/0120299), assigned to Wako, covers the same subject matter disclosed in Wako and Nakai.  
The additional references cited are deemed relevant to metal-affinity chromatography or extracellular vesicle isolation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KATHERINE ZALASKY MCDONALD/               Primary Examiner, Art Unit 1777